DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/21 has been entered. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 7-16, and 19 in the reply filed on 02/11/22 is acknowledged.  The traversal is on the ground(s) that searching the art related to the coated articles of claim 1 and claim 3 at the same time would not be a serious burden (as defined in section 803 of the MPEP) especially as compared to the extent that multiple extra filing fees would be required from the Applicant to have the non-elected species examined.  This is not found persuasive because since there would be undue burden for the reasons established in paragraph 3 of the office action mailed 12/14/21.
The requirement is still deemed proper and is therefore made FINAL.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 7, 9-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362).
Regarding claim 1, Rohatgi teaches a coated article comprising: a substrate and a self-healing coating disposed on a surface of the substrate (See Abstract. Fig. 4), the self-healing 
Rohatgi et al. fails to teach wherein the micro- or nano-sized particles comprise the active agent intercalated between layers of a material having a layered structure.
However, Poznyak et al. teaches a coated article comprising: a substrate (metallic substrates, page 2354, first complete paragraph); and a self-healing coating disposed on a surface of the substrate; and a plurality of nano-sized particles dispersed in the matrix (“host” systems, or the layered double hydroxides, page 2353, Introduction); wherein the micro- or nano-sized particles comprise an active agent intercalated between layers of a material having a layered structure (anionic species and solvent molecules, Introduction, pages 2353-2354), wherein the active agent comprises a corrosion inhibitor (Poznyak et al., page 2354, third complete paragraph) and wherein the material having a layered structure comprising an oxide layered material (Poznyak et al., page 2353, last paragraph).  
Both Rohatgi et al. and Poznyak et al. are drawn to self-healing materials for metallic substrates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include active agent intercalated between layers of a material having a layered structure in the micro- or nano-sized particles of Rohatgi et al. in order to impart corrosion resistance (Poznyak et al., Introduction).
Regarding claim 7, Rohatgi et al. in view of Poznyak et al. teaches wherein the active agent comprises an organic corrosion inhibitor comprising N (Poznyak et al., page 2354, under “Synthesis of LDHs Intercalated with Organic Inhibiting Anions”).
Regarding claim 9, given that Rohatgi et al. in view of Poznyak et al. teaches active agent as presently claimed, it is clear that the active agent would be released in response to the conditions claimed, absent evidence to the contrary.
Regarding claim 10, Rohatgi et al. teaches wherein the metallic matrix comprises Al, Mg, Cu, Fe, Ti, Ni (paragraphs [0031] and [0055]).
Regarding claim 11, Rohatgi et al. teaches wherein the metallic matrix comprises Al-based alloy (paragraph [0031]).  
Regarding claim 12, Rohatgi et al. teaches wherein the coating further comprises carbon, an oxide, or boron or a solid lubricant (paragraphs [0042] and [0060]).
Regarding claim 14, Rohatgi et al. teaches wherein the substrate comprises aluminum (paragraphs [0025]-[0026]).
Regarding claim 16, given that Rohatgi et al. in view of Poznyak et al. teaches a coated article comprising coating on substrate including structure and materials identical to those presently claimed, it is clear that the coated article of Rohatgi et al. in view of Poznyak et al. can be capable of functioning as a downhole element, as presently claimed, absent evidence to the contrary.
Further, while there is no disclosure that the coated article is a downhole element as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. downhole element, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a coated article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Jung et al. (US 2004/0062873).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 8, Rohatgi et al. in view of Poznyak et al. fails to teach corrosion inhibitor as claimed.
However, Jung et al. teaches a coated article comprising a substrate and a coating (See Abstract, paragraph [0019]) comprising particles (paragraph [0011]) and corrosion inhibitor, wherein the corrosion inhibitor comprises an amine (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include amine in the corrosion inhibitor of Rohatgi et al. in view of Poznyak et al. in order to impart a relatively robust inhibition of corrosion or to reinforce corrosion inhibition still further (Jung et al., paragraph [0047]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Ferreira et al. (US 2015/0079298).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 13, Rohatgi et al. in view of Poznyak et al. teaches fails to teach micro- or nano-sized particles present in amount as claimed.
However, Ferreira et al. teaches a coated article comprising a coating on a metallic surface (See Abstract, paragraph [0015]), wherein the coating comprises a plurality of nano-sized particles, i.e. layered double hydroxide particles with encompasulated corrosion inhibitor, that are present in an amount of 1% by weight (paragraphs [0014]-[0015] and [0079]) or 3 to 6 % by weight (paragraph [0194]). It is noted that Ferreira et al. discloses amounts of particles in weight percent while claims recite volume percent. However, given that the amounts disclosed by Ferreira et al. overlaps those amounts claimed, respectively, it is clear that Ferreira et al. meets the ranges as presently claimed, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose an amount, including that presently claimed, for the amount of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No.2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Zheng (US 2014/0036223).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 15, Rohatgi et al. in view of Poznyak et al. fails to teach a thickness of self-healing coating.
 However, Zheng teaches a coated article comprising a substrate and a self-healing coating (paragraph [0003]), wherein the self-healing coating has a thickness of 2 µm to 50 µm (paragraphs [0038]-[0039]) which falls within claimed range of about 0.1 micron to 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose a thickness, including that presently claimed, in order to efficiently protect the underlying layer(s) (Zheng, paragraph [0038]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive. 
Applicant argues that Poznyak is silent about the material having a layered structure as defined in amended claim 1.
However, given that the present specification states that examples of oxide layered material includes double metal hydroxides and given that Poznyak discloses double metal hydroxides, therefore, Rohatgi in view of Poznyak does teach every limitation of claim 1. 
With respect to claim 3, in light of Applicant’s election of Group I, claims 1, 7-6 and 19, claim 3 is drawn to a nonelected species and thus withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787